Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2022 has been entered.
Claims 44-49 and 51-60 are under consideration in the instant Office Action.

Claim 61 is withdrawn as directed to a nonelected invention (i.e., nonelected Group II), as already made without traverse in the reply filed on 3/01/19.  

New Rejections
Specification
The amendment filed 3/31/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The newly amended specification now sets forth that improving mental health includes reducing depression, anxiety or substance abuse. The first set of claims submitted on 12/6/2018, specifically claim 5, provide support for “neurological or mental health conditions comprises depression, memory loss, dementia, cognitive dysfunction, hearing loss, vision loss, neurologic pain, or combinations thereof.” The instant specification or originally filed claims fail  to support the new limitations of reducing “anxiety or substance abuse”. Therefore, this material is considered new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
The claims are objected to due to the fact that claim 50 has disappeared. There is no claim identifier indicating that it has been cancelled or withdrawn.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are two set of claims that are both identified as claim 54 and claim 57.
The two claims that are identified as claim 54 follow one another in the instant claim set. Dependent claims 55-57 depend from claim 54 but since there are two claims labeled claim 54, it is unclear what is the specific limitations of these claims. Further, the second claim that is labeled claim 54 depends from claim 54.  A claim cannot depend from itself but since there is another claim labeled as claim 54,is it depending from the first claim 54 or the second claim 54? 
The second set of claims labeled claim 57, precede and follow claim 58 in the instant claim set.  The first claim labeled claim 57 depends from the claims 54 while the second claim labeled claim 57 follows claim 58 and depends from claim 58.
Due the duplicate claim labels with different limitations in these claims it is unclear what the metes and bounds are for these claims or even what are the are antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 44-49 and 51-60 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Wieser et al, US2016/0206670 (IDS, 6/2/2021) and Sarris et al., 2013 (IDS, 4/21/2022) and Prousky  2010 (instant PTO-892). 
Wieser teaches medicinal fungal preparations with twenty or more times more medicinal potency. Wieser teaches that the administration of a daily dose of a composition including Lion’s Mane (Hericium erinaceus) reduces anxiety and depression in the tested subjects (see paragraphs 204 and 209 and claims 6, 17-18 and 20) as in instant claims 44, 49, 54 and 58. Wieser teaches using Lion’s Mane mushrooms, Hericium erinaceus, along with other mushrooms which include Reishi  (Ganoderma lucidum), and Maitake (Grifola frondosa), (see paragraph 98-100) as required in instant claims 53, 58, 61, 65, 68 and 72. Wieser teaches that Maitake, Grifola frondosa, that key nutrient values include niacin (see paragraph 181) as in instant claims 45, 49 and 2nd 54.  Wieser teaches using fruit bodies and culture mycelia of the mushroom (see paragraphs 3, 114 and 124) and that there are extracts of Lions’ Main which are hericenones and erinacines (see paragraph 127) as in instant claims 53, 1st 57 and 60. Weiser teaches using pills or capsules to administer their mushroom extracts and compositions (see paragraphs 126-127). Wieser teaches using pharmaceutically acceptable oil for ingestion in humans (see paragraph 6) as in instant claims 46,51, 55 and 2nd 57. While Weiser teaches a dose of 250mg of Lion’s Mane mushrooms, Hericium erinaceus, (see paragraph 128) and other mushroom components, Weiser does no teach using psilocybin or psilocin as required in the instant claims.
Sarris teaches using plant-based medicines to treat anxiety disorders. Sarris teaches that the plants include Psilocybe species (aka psilocybin or psilocin), Bacopa monnien, ayahuasca (Banisteriopsis caapi and Psychotria viridus and Cannabis species (see page 301, 2nd column; page 302, bottom of 2nd column; page 305, 1st column) as in instant claims 47, 52, 56 and 59. Sarris also teaches that Gotu Kola is used to treat anxiety (see page 307, 1st column) as in instant claims 47, 52, 56 and 59. Sarris teaches that doses of 20-30mg/70kg (285-428g/kg, p.o.) of psilocybin produced psychological effects but that lower doses, including 200 g/kg,  were successful in treating patients for anxiety and a dose of 250mg niacin (see page 312, Section 3.1 Psilocybe (Psilocybe spp.)) as required in instant claims 44-45, 49, 2nd 54,. Sarris does not specifically teach the instantly claimed doses for the composition or individual components, nor Hericium erinaceus. 
Prousky teaches that vitamin B3, niacin, has beneficial effects in depression (see abstract and page 139, bottom of 2nd column ) as in instant claims 45, 49, 2nd 54, and 58. Prousky teaches that practitioners have be using vitamin B3 therapeutically for more than 50 years to treat numerous neuropsychiatric conditions (see page 137, 2nd column, 2nd paragraph). Prousky teaches doses of niacin that encompass 300-600 mg (see table 2) and 3000-6000mg of no-flush  niacin (inositol Hexaniacinate/Hexanicotinate) (see page 139, bottom of 1st column) and meets the dose requirements of claims 45, 49, 2nd 54, and 58. Prousky does not teach using psilocybin or psilocin as required in the instant claims.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Wieser, Sarris and Prousky. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because both Weiser and Sarris teaches mushroom components that are known to help reduce anxiety and depression symptoms in a subject while Prousky teaches that vitamin B3, aka niacin, is shown to also treat depression. A person of ordinary skill in the art would have been motivated to combine treatment modalities known to be useful for the same conditions, and would have expected the combination therapy to be at least as good as either therapy alone (see MPEP §2144.06). Weiser and Sarris teach ranges of doses for treatments with the claimed components but not the specifically required doses. The art already teaches lower dosages, or micro dosages, as taught by Sarris that lower doses, including 200 g/kg,  were successful in treating patients for anxiety. Therefore, one of ordinary skill in the art would be able to determine the best dose required to produce a positive effect without producing undesired side effects through routine optimization of best doses for the treatment of a subject with depression and anxiety (see MPEP § 2144.05).  The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Maintained Rejections 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 44-49, 51-60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception  without significantly more. The claims recite compositions containing natural products. This judicial exception is not integrated into a practical application because the claimed compositions comprise naturally-occurring psilocybin, psilocin, erinacines and hericenones which all are naturally contained within mushrooms, and other natural product like niacin, a natural vitamin or lavender, green tea, turmeric and rosemary. This judicial exception is not integrated into a practical application because it is a composition of natural products that are not markedly different from what is obtained in nature. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e., a natural phenomenon/nature product) because nothing within the recited composition presents markedly different characteristics functionally and structurally already present within the individual natural components within the claimed compositions.  
Based upon an analysis with respect to the claim as a whole, claims 44-49, 51-60 do not recite something significantly different than a judicial exception.
The rationale for this determination is explained below:

The unpatentability of laws of nature/natural phenomenon was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 101 USPQ2d 1961 (March 20, 2012), and Association for Molecular Pathology v. Myriad Genetics, Inc. 106 USPQ2d 1972 (2013).


Consistent with the October 2019 update to the Subject Matter Eligibility Guidelines, the Examiner’s analysis is as follows:
a) the claimed invention is a composition of matter (Step 1),
b) psilocybin, psilocin, as well as Hericium erinaceus and niacin, are products of nature, which are not structurally nor chemically nor functionally different from the naturally-occurring counterparts (Step 2A, Prong One).  Likewise, the vitamin niacin is also not structurally nor chemically nor functionally different from naturally-occurring niacin, 
c) no claim integrates the invention into a practical application both individually and as taken as a whole (Step 2A, Prong Two), because functionally and structurally each component still reasonably retains its equivalent structure and function as found in nature at the amounts recited in the instant claims, and in which nothing within the claimed compositions reasonably functionally nor structurally change the characteristics of the components individually or as a whole.
For example, psilocybin is still a hallucinogenic at specific doses, and niacin at high levels still cause “flushing, tingling…”.  Likewise, other naturally occurring plant or fungi extracts, or chemicals contained within (e.g., as it relates to Lion’s Mane), still reasonably possess their own equivalent functional and structural characteristics as when analyzed alone or when analyzed as a whole in the recited compositions.
d) Accordingly, the claim compositions as a whole fail to recite significantly more or that is markedly different than that which occurs in nature individually (Step 2B).  As far as the additional components recited in claims 46-48, 51-60, the analysis becomes that formulations or tablets, etc. are routinely and conventional practiced within the art, and that the tablet disintegrants which include sucrose, gelatin or starch (see pages 9-10 of the instant specification) is also a naturally-occurring pharmaceutically acceptable excipient; thereby, making claims equivalent to merely “apply it”.  See MPEP 2106.05(f).  
Lastly, addition of “pharmaceutically acceptable excipients” to any pharmaceutical composition is routine and conventionally practiced within the art (Step 2B); especially when the natural products like sucrose, gelatin and starch functionally a “suspension agent” and a “tablet and capsule diluent” and “tablet disintegrant”, and therefore, reasonably changes nothing, because these are all naturally occurring products.
In summary, all of the products of the instant claims are products of nature, which do not reasonably possess markedly different function and utility than the functions of the individual components found in nature.  For example page 7 of the specification describe “constituents isolated from or contained within mushroom fruitbodies or mycelia…” [emphasis added], and “[c]ompounds naturally produced by the mycelium of psilocybian mushrooms and their mycelium includes (sic) baeocystin, norbaeocystin, N, N-dimethyl-tryptamine, 5-hydroxytryptamine (serotonin), 5-hydroxy-tryptonphan, psilocybin and psilocin”, and in which routine and conventional techniques are well known in the art for making such naturally-occurring psilocybin and/or psilocin-containing compositions, as well as those containing niacin in pharmaceutically acceptable excipients.  Accordingly, the current claims simply rely on the recognition of naturally-occurring compounds and vitamin (niacin) components being isolatable from psilocybin mushrooms, etc., as are all naturally-occurring compounds contained within the other mushrooms, and in which all of which possess their own equivalent functional and structural properties because they are all products of nature.
In Mayo Collaborative Services it was held that:
"Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work." Gottschalk v. Benson, 409 U. S. 63, 67 (1972). And monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it. [emphasis added].

The claims recite nothing significant beyond the sum of their parts taken separately.  The Court has made clear that to transform an unpatentable law of nature/product of nature into a patent-eligible application of such a law, one must do more than simply observe and restate a law of nature while adding the words "apply it." As set forth in the decision,
"[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself," 
further, "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately [emphasis added]."

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Response to Amendment
The declaration under 37 CFR 1.132 filed 3/31/2022 is insufficient to overcome the 101 natural product rejection because: The Stamets declaration is arguing that the combination of the naturally occurring products produce a synergistic effect by producing more than twice the theoretical additive effect of each component on the activity of TrkC and ERK2 binding  affinity and that this creates a markedly different product from what is found in nature as illustrated in their figures 1-3. This  is not found persuasive because the evidence provided is not in the same scope as the instantly claimed scope. The independent claims call for compositions of 0.1mg-10mg psilocybin or psilocin and Hericium erinaceus (claim 44), 0.1mg-10mg psilocybin or psilocin and Hericium erinaceus and 1-200mg of niacin (claim 49), psilocybin or psilocin and Hericium erinaceus (claim 54) and psilocybin or psilocin, Hericium erinaceus and niacin (claim 58). None of these independent claims or even the dependent claims match the dose range that is indicated to show the synergistic effect. There is no dose requirement for Hericium erinaceus in any of the independent or dependent claims while there are two very different doses, 2.8 g/ml and 62.5 g/ml in the statements (see Figures 1-2) with very different effects. For example, in figure 1, the He 2.8 g/ml has a detectable effect in the ERK2 binding affinity assay while in Figure 2, the He 62.5 g/ml has no detectable effect in the ERK2 binding affinity assay. The evidence that is provided in this statement is very narrow while the scope of the claims is very broad. Therefore, the scope of the evidence does not match the scope of the instant claims are is not found persuasive.
The declaration argues that the. Patel et al., 2012 reference which teaches that mushroom work in a synergistic fashion for treating drug-resistant cancers (see page 2, 2nd column) is not on point since it is limited to the combination of mushrooms and cancer treatment. This is not found persuasive because the Patel reference clearly shows that the  prior art has already recognized that certain mushrooms have synergistic properties when combined with different elements. Whether this  has only been reported in combination with cancer treatments is not the point because this is a composition that has open language (comprising). Further, the Patel reference provides an idea of the potential of the Lion’s Mane mushroom, Hericium erinaceus and provides a clear teaching what to look for in the combination of He and potentially active substances that can affect the immune system such as the psilocybin or psilocin.
Therefore, the synergistic effect that the applicant is claiming to be markedly different is not found to be so since this is a natural effect of this variety of mushrooms. Therefore, this is not an unexpected result due to the combination of elements. There is no unexpected result or markedly different since the prior art already taught that the that these mushrooms have this synergistic effect when combined with other elements and had similar effects and one would expect that combining the Hericium erinaceus mushroom with other elements, including psilocybin or psilocin would produce a better product, as shown in Patel. Please see MPEP 7106.0 (a), I, which states that “a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.).“ The evidence provided by applicant of unexpected results or a markedly different product falls into the additive sweetness combination example and does not show a greater than expected outcome and therefore, is not markedly different.

Response to Arguments
Applicant's arguments filed 3/31/2022 have been fully considered but they are not persuasive. The reasons why the applicant’s arguments are not persuasive are discussed above in the reasons why the declarations were no sufficient to show that the composition made up of naturally occurring products are not markedly different from the claimed natural products.
Applicant also argues at pages 8-10 that the claimed compositions contain combinations of natural products that do not coexist in nature (citing MPEP 2106.04(c)). At p. 9 of the Remarks, Applicant relies upon Example 1 the 2014 Interim Eligibility Guidance for Nature-Based Products for an analogy to the instant claims. 
This argument has been fully considered, but is not found persuasive. Applicant invokes claim 1 of Example 1 in the 2014 Interim Eligibility Guidance for Nature-Based Products as analogous to the instant claims. However, claim 1 from the Example states: Gunpowder comprising: an intimate finely-ground mixture of 75% potassium nitrate, 15% charcoal and 10% sulfur. As noted in the explanation as to the eligibility of this claim cited by Applicant at p. 9 of the Remarks, “[w]hen the substances are finely-ground and intimately mixed in the claimed ratio, however, the claimed combination is explosive upon ignition.” In contrast to this example, the instant claims do not recite the characteristics (“finely ground” and “ratio” (e.g., dose) that would impart a marked difference to the recited composition. The Example 1 allowable claim sets forth a clearly defined composition that requires specific amount of the different components of the claims composition that leads to markedly different characteristics from any naturally occurring counterparts. The instantly claimed composition in the independent claims do not set forth a clearly defined limitation in the instant claims that match what is stated as being unexpected results and markedly different characteristics as stated of the declaration filed on 3/31/2022. The instant claims fail to specifically set forth the same limitations as presented in the declaration and therefore, does not match the scope set forth in the declaration. The claim 1 of Example 1 in the 2014 Interim Eligibility Guidance for Nature-Based Products states: Gunpowder comprising: an intimate finely-ground mixture of 75% potassium nitrate, 15% charcoal and 10% sulfur. This claim not only sets forth a list of naturally occurring products but also sets forth specially defined amounts that lead to the unexpected results and markedly different characteristics due to the combination of products. The instant claims do not match this example since they set forth only some amount for certain components and not others. It is again pointed that the instant claims fail to require any specific amount of Hericium erinaceus in any pf the independent or dependent claims and that there are two very diverse amounts for He set forth in the 1.132 declaration and that the independent claim 58 fails to require any specific amounts for the three components of the composition. The instant claims of the application fail to mimic the fact pattern of Example 1 in the 2014 Interim Eligibility Guidance for Nature-Based Products and therefore, the arguments are not found persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 44-49, 51-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43-47 and 50-55 of copending Application No. 16/285,457. Although the claims at issue are not identical, they are not patentably distinct from each other because '457 claims a composition comprising psilocybin, psilocin, Hericium erinaceus and niacin at the same dosages as in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 44-49, 59-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-14 of copending Application No. 16/992,631. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘631 claims a composition comprising psilocybin, psilocin and Hericium erinaceus as in the instant claims. The ‘631 does not specifically claim the dosages of the instant claims but can be obtained through routine optimization. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claim is either anticipated by, or would have been obvious over, the reference claims(s). The MPEP states, at §804, that [t]he specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999). Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first “determine how much of the patent disclosure pertains to the invention claimed in the patent” because only “[this portion of the specification supports the patent claims and may be considered.” The court pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.”  The portion of the specification of the reference application which support the co-pending claims as encompassing all of the features of the instant claims. As such, the instant claims are drawn to obvious variants of the invention of claims 1-5 and 8-14 of the ‘631 application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 3/31/2022 have been fully considered but they are not persuasive. No arguments were presented on how the 16/285,457 or 16/992,631 differ from the instant claims and therefore, the rejections are maintained.

Conclusion
No claims are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649